Citation Nr: 0011594	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right toe fracture.

2.  Entitlement to a compensable disability evaluation for 
hemorrhoids.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a thoracic spine disability manifested by pain.


REPRESENTATION

Appellant represented by:	Carvel A. Sims, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to July 
1995.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which granted service connection for 
hemorrhoids and thoracic spine pain, with ratings of zero and 
10 percent, respectively, and denied service connection for a 
fracture of the right toe.  The appeal was thereafter 
certified for the Board's review by the St. Petersburg, 
Florida, RO.

The record shows that, pursuant to a veteran's request, the 
New Orleans, Louisiana, RO, scheduled the veteran, twice, for 
travel board hearings to be conducted in New Orleans in 
August and November 1997.  Unfortunately, the veteran failed 
to appear on both occasions, without showing good cause or 
excusing himself, and his private attorney indicated that his 
efforts to locate his client had been unsuccessful.  The 
Board is certainly satisfied with the RO's attempts to locate 
the veteran and accommodate his wishes, and is of the opinion 
that there is no further duty to assist the veteran in this 
regard, particularly in light of the veteran's clear failure 
to cooperate with the RO.  VA regulations specifically 
provide that, while VA has a duty to assist every claimant in 
the development of facts pertinent to his or her claim, this 
requirement shall not be construed as shifting from the 
claimant to VA the responsibility to produce the necessary 
evidence.  See, § 3.159(a) (1999).  Additionally, the United 
States Court of Veterans Appeals (hereinafter referred to as 
"the Court") has said that, in order for VA to process 
claims, individuals applying for VA benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See, Morris v. Derwinski, 1 Vet. App.  260, 264 (1991).  The 
Court has also said that VA's duty to assist, under 
38 U.S.C.A. § 5107(a) (West 1991), is not always a one-way 
street, nor is it a blind alley and that, if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The Board also notes, however, that the veteran did show up 
for VA medical examinations that were conducted in April 
1999, enabling the RO to gather medical data sufficient to 
rate his two service-connected disabilities.


FINDINGS OF FACT

1.  There is no competent evidence in the file showing that 
the veteran sustained a right toe fracture during service and 
that he currently suffers from any residual disability.

2.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the increased rating issues has been 
obtained and developed by the agency of original 
jurisdiction.

3.  It has not been objectively shown that the service-
connected hemorrhoids currently are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, or productive of persistent bleeding, 
with secondary anemia, or fissures.

4.  It has not been objectively shown that the service-
connected thoracic spine disability manifested by pain 
currently is productive of ankylosis of the dorsal spine, or 
that it is manifested by an intervertebral disc syndrome that 
is at least moderate, with recurring attacks.



CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for residuals of a 
right toe fracture that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A compensable disability evaluation for the service-
connected hemorrhoids is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Part 4, 
Diagnostic Code 7336 (1999).

3.  A disability evaluation in excess of 10 percent for the 
service-connected thoracic spine disability manifested by 
pain is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5288 and 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability, and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).
 
Every claimant, however, bears the burden of submitting 
evidence that his or her claim of entitlement to service 
connection is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is plausible, 
i.e., meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, more than just an allegation is required in order to 
prevail in a claim for VA benefits.  In particular, it is 
noted that the claimant needs to submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim for VA benefits is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

A claim for service connection is considered to be well 
grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303 (1999).  This means that there must be 
evidence of a disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
the claimant intends to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the Court has said that 
the governing law, 38 U.S.C.A. § 5107(a),

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

First Issue
Entitlement to service connection for residuals of a right 
toe fracture:

The veteran contends that he is entitled to be service-
connected for the residuals of an inservice right toe 
fracture.

A review of the record, which includes the veteran's service 
medical records, reveals no evidence of a right toe fracture, 
or any problems with the right toe, at any time.  Indeed, it 
is noted that, in his report of medical history for 
separation purposes that he filled out and signed in March 
1995, the veteran denied ever having had, or currently 
having, broken bones or foot trouble, and, in the report of 
medical examination of the same date, his feet were 
clinically evaluated as normal.

The veteran's unsupported allegation of an inservice right 
toe fracture notwithstanding, the Board finds that there is 
simply no competent evidence in the file showing that the 
veteran sustained a right toe fracture during service, and 
that he currently suffers from any residual disability.  
Accordingly, in the absence of such evidence, the veteran has 
submitted a claim for service connection that is not well 
grounded since it is not shown to be capable of 
substantiation and there is no evidence to meet the above 
mentioned Caluza criteria.  Therefore, as noted earlier, the 
Board has no duty to further assist the veteran in the 
development of his claim, especially since he has not 
reported that any competent evidence exists that, if 
obtained, would well-ground his claim for service connection.  
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Second Issue
Entitlement to a compensable disability evaluation for 
hemorrhoids:

The veteran contends that he is entitled to a compensable 
disability evaluation for the service-connected hemorrhoids.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating for the service-
connected hemorrhoids.  The facts relevant to this appeal 
have been properly developed and VA's obligation to assist 
the veteran in the development of his claim (not to be 
construed, however, as noted earlier, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

In the rating decision hereby on appeal, the RO granted 
service connection for hemorrhoids and, as noted earlier, 
assigned a noncompensable rating for said disability.  The 
rating was assigned under Diagnostic Code 7336 of the 
Schedule, which provides for such a rating when the 
hemorrhoids are mild or moderate.  See, 38 C.F.R. § 4.114, 
Part 4, Diagnostic Code 7336 (1999).  A 10 percent rating is 
warranted when the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, while a maximum rating of 20 percent is 
warranted when the hemorrhoids are productive of persistent 
bleeding, with secondary anemia, or fissures.  38 C.F.R. 
§ 4.114, Part 4, Diagnostic Code 7336 (1999).

A review of the record reveals an inservice medical 
consultation due to complaints of bright red blood with bowel 
movements, with an assessment listed as "hemorrhoid," in 
March 1995, and a negative clinical evaluation for 
hemorrhoids on separation, eleven days later.  The August 
1995 grant of service connection for this disability was 
evidently based on the inservice finding of a hemorrhoid, and 
the Board notes that, given the veteran's disagreement with 
the noncompensable rating assigned in that rating decision, 
the veteran underwent a VA rectum and anus examination in 
April 1999.  According to the resulting report, the veteran 
said that he had some hemorrhoids during service, at which 
time he was having no bleeding, itching, nor painful bowel 
movements.  He also denied the symptoms at the time of the 
current medical examination, and it was noted that he 
described no difficulty with bowel movements, and denied any 
abdominal pain and anything related to the lower 
gastrointestinal tract.

According to the above report, on examination, the veteran's 
abdomen was described as scaphoid, nontender and 
"nondistended," with no masses.  The perianal examination 
revealed no hemorrhoids or any tear, and it was noted that 
the "peroneal" (possibly meant to read "perineum") area 
appeared normal.  No laboratory studies were ordered, and the 
impression was listed as follows:

History of hemorrhoids which were 
asymptomatic.  Apparently, the patient 
has no problems related to hemorrhoids, 
nor does he have any other anorectal 
problems.  It is my opinion that this 
patient did indeed have perhaps 
hemorrhoid identified on physical 
examination while in the military, but 
there is no evidence of any subsequent 
problems at this point.

As shown above, the record is devoid of competent evidence 
demonstrating that the service-connected hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, or productive of 
persistent bleeding, with secondary anemia, or fissures.  
Indeed, the current medical examination revealed no evidence 
of currently active hemorrhoids.  Insofar as none of the 
schedular criteria for compensable ratings for service-
connected hemorrhoids have been met, the Board concludes that 
a compensable rating for said service-connected disability is 
not warranted at this time.

Third Issue
Entitlement to a disability evaluation in excess of 10 
percent for
a thoracic spine disability manifested by pain:

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for the service-connected 
thoracic spine disability manifested by pain.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating for the service-
connected thoracic disability.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of his claim (not to be 
construed, however, as noted earlier, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

In the rating decision hereby on appeal, the RO granted 
service connection for thoracic spine pain and, as noted 
earlier, assigned a 10 percent rating for said disability.  
The rating was assigned under Diagnostic Code 5293 of the 
Schedule, which provides for such a rating when there is a 
mild intervertebral disc syndrome.  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5293 (1999).  A 10 percent rating is 
also warranted when there is moderate or severe limitation of 
motion of the thoracic (dorsal) spine.  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5291 (1999).

Diagnostic Code 5293 of the Schedule also provides for a 20 
percent rating when the intervertebral disc syndrome is 
moderate, with recurring attacks; a 40 percent rating when 
the syndrome is severe, with recurring attacks and 
intermittent relief; and a maximum rating of 60 percent when 
the syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5293 (1999).  Additionally, 
compensable ratings of either 20 or 30 percent might be 
warranted if there is evidence of ankylosis of the dorsal 
spine.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5288 
(1999).

A review of the record reveals that the veteran complained 
during service in January 1995 of back pain, that he received 
medical treatment and physical therapy at that time, 
reportedly with minimal relief, and that a magnetic resonance 
imaging (MRI) study obtained in March 1995 revealed a minimal 
disc bulge at the level of T8-9, which was noted to cause 
effacement of the anterior thecal sac, but no definite neural 
impingement.  It is noted that the interpreter of this MRI 
also indicated that he was not sure whether this finding was 
clinically significant, as there was no evidence of any 
definite displacement or deformity of the cord or neural 
foraminal encroachment, but that he would recommend 
"neurological correlation if suspicion persists."  This 
medical condition initially noted during service led to the 
veteran's premature discharge from active duty in July 1995, 
and to the August 1995 grant of service connection, at which 
time the current rating of 10 percent was assigned.  Given 
the veteran's disagreement with this rating, the record shows 
that the veteran underwent a VA spine medical examination in 
April 1999.  According to the resulting report, the veteran 
complained of thoracic back pain since 1994, but denied any 
weakness, bowel or bladder problems, erectile dysfunction, 
and numbness.  He also denied having sought surgical 
intervention, or having received epidural steroids or trigger 
point injections.  He did not use a brace, cane, walker, or 
wheelchair, and took no medications.

According to the above report, on examination, motor strength 
was normal ("5/5"), with "no evidence of most straight leg 
raise sign."  Tone and bulk were normal, and sensory 
examination was intact to light touch and pinprick.  Deep 
tendon reflexes were "normoactive," with bilateral flexor 
plantar response, and no evidence of clonus, nor long tract 
findings.  There was a normal gait, with no "antalgic" 
component.  The ranges of motion of the cervical spine were 
reported as "30, 30, 40 and 55 degrees," which the examiner 
interpreted as representing normal motion.  On palpation of 
the spine, there was no evidence of kyphotic or scoliotic 
deformity, and the MRI reports obtained in May and June 1997 
reportedly demonstrated a normal cervical spine.  
Additionally, the examiner noted that X-Rays obtained in 
April 1999 revealed normal disc heights and no evidence of a 
kyphotic deformity, fractures or subluxation.  The assessment 
and evaluation were listed as follows:

The [veteran] is a 23-year old ... 
[individual] with complaints of thoracic 
spine pain.  The [veteran] has no 
radiographic evidence of such.  The 
[veteran] has no evidence of disk 
herniation.  The [veteran] has no motor 
deficit.  The [veteran] has no evidence 
of excess fatigability, incoordination or 
painful motion or pain with use.  The 
[veteran] has no loss of range of motion.

As shown above, the record is devoid of competent evidence 
demonstrating that the service-connected thoracic disability 
is productive of ankylosis of the dorsal spine, or that it is 
manifested by an intervertebral disc syndrome that is at 
least moderate, with recurring attacks.  Indeed, the current 
medical examination revealed normal ranges of motion, no 
objectively-confirmed pain on motion, no disc herniation, no 
motor deficits, and no evidence of incoordination or 
fatigability.  Insofar as none of the schedular criteria for 
ratings exceeding 10 percent for service-connected dorsal 
spine disabilities have been met, the Board concludes that 
such a higher rating for said service-connected disability is 
not warranted at this time.

Final comments regarding the two increased rating issues on 
appeal:

The Board notes that the Court has recently held that when a 
veteran has expressed dissatisfaction with an initial rating 
assigned for a disability following an initial award of 
service connection for that disability, the evidence that was 
of record when the original rating was granted takes 
precedence over the recently-produced evidence and, depending 
on the particular factual situation at hand, separate ratings 
might be warranted for separate periods of time, a practice 
commonly known as "staged" ratings.  See, in this regard, 
Fenderson v. West, Jr., 12 Vet. App. 119, 126 (1999).  In the 
present case, the record shows that the RO has not considered 
the question of potential staged ratings, even though the 
Fenderson doctrine is clearly applicable to both increased 
rating issues on appeal.  However, the Board finds that there 
is no need to request additional development in this regard 
at this time because the medical evidence in the file does 
not suggest that staged ratings might be warranted for either 
service-connected disability.  To the contrary, as thoroughly 
discussed above, the medical evidence in the record only 
supports conclusions to the effect that the service-connected 
hemorrhoids and thoracic spine disability warrant zero and 10 
percent schedular ratings, respectively, from the day after 
the veteran's discharge from active military service in July 
1995, to the present time.

Finally, the Board also notes that the record appears to show 
that the RO has not considered the question of whether a 
referral of the increased rating issues to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1999) is warranted.  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).


ORDER

1.  Service connection for residuals of a right toe fracture 
is denied.

2.  A compensable disability evaluation for the service-
connected hemorrhoids is denied.

3.  A disability evaluation in excess of 10 percent for the 
service-connected thoracic spine disability manifested by 
pain is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

